Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on October 15, 2019.  Claims 1-20 are pending.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “message collection module” and “data generation module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adenwala et al., U.S. Patent Application Publication 2021/0303137 A1.
As to claim 1, Adenwala et al. discloses a method for processing vehicle to everything (V2X) messages for use by machine learning applications, comprising, by a processor: receiving, from each of a plurality of vehicles, one or more V2X messages, each V2X message including vehicle-related data associated with the vehicle and the received message, the vehicle-related data indicative at least of a vehicle identifier, message time, and vehicle current location (Figure 1, 0039, 0057); and 
generating, based on the vehicle-related data from at least a subset of vehicles in the plurality of vehicles, a sequence of frames indicative of the locations over time of each vehicle in the subset of vehicles (0057, 0088).
As to claim 10, Adenwala et al. discloses the method of claim 1.  Adenwala et al. further discloses wherein the vehicle-related data further comprises data indicative of at least one of the vehicle's speed and heading (0136, 0147).
Claim 11 is rejected for the same reasoning as the rejection of claim 1.
Claim 20 is rejected for the same reasoning as the rejection of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7-9, 12-15, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adenwala et al., U.S. Patent Application Publication 2021/0303137 A1 in view of Official Notice.
As to claim 2, Adenwala et al. discloses the method of claim 1.  Adenwala et al. does not disclose a plurality of time-lapse images, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art to combine the frames into time-lapse images, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Adenwala et al., with the use of a time-lapse of frames to show the travel of vehicles over time, a standard display technique.
As to claim 3, Adenwala et al. discloses the method of claim 1.  Adenwala et al. further discloses further comprising, by the processor: using a machine learning algorithm to generate an output indicative of a traffic-related prediction (0018).
Adenwala et al. does not disclose time-lapse images, as claimed.   

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Adenwala et al., with the use of a time-lapse of frames to show the travel of vehicles over time, a standard display technique.
As to claim 4, Adenwala et al., as modified by Official Notice, discloses the method of claim 3.  Adenwala et al. further discloses wherein the machine learning algorithm is a neural network machine learning algorithm (Figure 9, 0071-0072, 0077).
As to claim 5, Adenwala et al., as modified by Official Notice, discloses the method of claim 3.  Adenwala et al. further discloses wherein the one or more time-lapse images are each associated with a given intersection, and wherein the traffic-related prediction associates the given intersection with a given intersection type from one of several predetermined intersection types (0045, stored intersection map geometry).
As to claim 7, Adenwala et al. discloses the method of claim 1.  Adenwala et al. does not disclose a Boolean grid, as claimed.
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art to process the data using a Boolean grid, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Adenwala et al., with the use of a Boolean grid, a standard processing method.
As to claim 8, Adenwala et al., as modified by Official Notice, discloses the method of claim 2.
Adenwala et al. does not disclose a Boolean grid, as claimed.
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art to process the data using a Boolean grid, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 2, as disclosed by Adenwala et al., as modified by Official Notice, with the use of a Boolean grid, a standard processing method.
As to claim 9, Adenwala et al., as modified by Official Notice, discloses the method of claim 3.
Adenwala et al. does not disclose a Boolean grid, as claimed.
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art to process the data using a Boolean grid, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 3, as disclosed by Adenwala et al., as modified by Official Notice, with the use of a Boolean grid, a standard processing method.
Claims 12-15, and 17-19 are rejected for the same reasoning as the rejection of claims 2-5, 7-9.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adenwala et al., U.S. Patent Application Publication 2021/0303137 A1 in view of Official Notice, as applied to claim 5, and further in view of Cheng et al., U.S. Patent Application Publication 2020/0365033 A1.
As to claim 6, Adenwala et al., as modified by Official Notice, discloses the method of claim 5.  Adenwala et al. does not disclose the intersection types, as claimed.
Cheng et al. discloses wherein the given intersection type is selected from the group consisting of a bridge, a roundabout and a four-way cross (0033-0036).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 5, as disclosed by Adenwala et al., as modified by Official Notice, with the use of the intersection types, as claimed, as disclosed by Cheng et al., to utilize standard intersection types for classification in the system, allowing for different situational rules for interaction between vehicles.
Claim 16 is rejected for the same reasoning as the rejection of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666